Citation Nr: 0706109	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-44 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the claim.

The veteran requested a Board Hearing, which a June 2006 
Board letter informed him was scheduled for August 9, 2006.  
The claims file reflects no evidence of the letter having 
been returned as undeliverable.  The veteran failed to appear 
for his scheduled hearing, and the claims file reflects no 
evidence of him having requested that the hearing be 
rescheduled.  Thus, the hearing request is deemed withdrawn.    
See 38 C.F.R. § 20.702 (2006).

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran claims his erectile dysfunction is secondary to 
his service-connected diabetes mellitus.  A disability which 
is proximately due to or the result of a service-connected 
injury or disease shall be service connected.  38 C.F.R. 
§ 3.310 (2006).  Further, a disability which is aggravated by 
a service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

A preliminary review of the claims file reflects that 
elements (1) and (2) have been satisfied.  That is to say, 
there are medical reports showing a current diagnosis of 
erectile dysfunction.  Further, service connection is in 
effect for diabetes mellitus evaluated as 20-percent 
disabling.  As to element (3), however, there no medical 
evidence currently on file attributing the veteran's erectile 
dysfunction to his service-connected diabetes.  On the 
contrary, a VA examiner stated in August 2004 that the 
veteran's erectile dysfunction is more than likely unrelated 
to his diabetes.  The state of the evidence, however, is 
still incomplete as it relates to whether the erectile 
dysfunction is aggravated by the diabetes mellitus.   

The August 2004 VA examination report reflects that the 
veteran related that he was diagnosed with diabetes mellitus 
in 1997 or 1998, but that he experienced erectile dysfunction 
beginning approximately 16 years prior.  In light of that 
history, and the findings at examination, the examiner opined 
that the veteran's erectile dysfunction was not causally 
related to his diabetes but-however, his diabetes might 
increase his erectile dysfunction problems.

The veteran's private physician, in a November 2004 report, 
related that he first treated the veteran for erectile 
dysfunction in 1992, and that he diagnosed the veteran with 
non-insulin dependent diabetes mellitus in 1998, and that the 
veteran had experienced an exacerbation of his erectile 
problems since the diabetes diagnosis.

The RO referred the claims file and the veteran for another 
examination to determine the baseline manifestations of 
erectile dysfunction before any aggravation by diabetes and 
any increased manifestations which were due to diabetes.

The August 2005 examination report reflects that the veteran 
related that, prior to his diabetes diagnosis, he was able to 
attain an erection, as well as intercourse, occasionally, 
perhaps once a month or every two months.  After his 
diagnosis with diabetes, however, he had not been able to 
have an erection at all, and had not had intercourse for the 
last five to six years.  He denied any injury to his 
genitals, reported that his diabetes was well controlled, and 
he denied any relief from Viagra.

The examiner's report reflects those facts but no opinion of 
the examiner as to what extent, if any, the veteran's 
diabetes aggravates his erectile dysfunction.  Further, 
neither does the October 2005 supplemental statement of the 
case (SSOC) reflect that the RO made such a determination.  
Instead, the RO determined that the erectile dysfunction was 
not causally related to the diabetes mellitus, which of 
course dismisses the finding at the 2004 examination.

The Board also notes that the veteran's private treatment 
records reflect a diagnosis of benign prostate hypertrophy 
(BPH) and treatment for recurrent prostatitis.  A urologist 
should be asked to also factor in that medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should refer the claims file 
to the examiner who conducted the August 
2005 examination for clarification.  
Request the examiner to render an opinion 
as to what degree, if any, the veteran's 
erectile dysfunction is aggravated by any 
of the veteran's currently service-
connected disabilities, including but not 
limited to his diabetes mellitus.  If 
possible, the examiner should express any 
opinion in terms of a percentage.  Any 
opinion should be fully explained and the 
bases for the opinion provided.

The examiner should also opine whether the 
veteran's BPH and related infections may 
have an impact on his erectile 
dysfunction.  If so, is it to a greater 
degree than any exacerbation due to the 
diabetes mellitus.  If the examiner is 
unable to render an opinion on a basis 
other than conjecture or mere speculation, 
that should be stated for the record.

If the examiner is unable to render the 
opinions without examining the veteran, 
the AMC will arrange the examination.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claim.  If 
the claim is not resolved to the veteran's 
satisfaction, send him and his 
representative, if any, a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


